Exhibit 10.32

 

DaVita Inc.

 

Director Compensation Philosophy and Plan

 

Philosophy

 

1. To pay differentially higher compensation for higher levels of work,
responsibility and performance.

 

2. Compensation amount and structure that will attract highly competent
candidates for Board service.

 

3. Tie compensation to increases in long-term shareholder value (including by
shifting some cash payments to stock).

 

4. Vesting continues as long as the director continues to serve on the Board,
but does not require continued service as committee chair.

 

Options

 

Each non-management board member shall be granted options to purchase 8,000
shares of Company stock per year of service on the Board, granted on, and priced
as of the close of market on, the date of the Company’s annual stockholder
meeting, vesting 50% per year beginning on the first anniversary of the grant
date, expiring five years after date of grant.

 

Each new member of the Board after the date hereof shall be granted options to
purchase 15,000 shares of Company stock upon appointment to the Board, priced at
the closing price on the grant date, vesting 25% per year beginning on the first
anniversary of the grant date, expiring five years after the grant date.

 

Retainer

 

$24,000 per year paid quarterly in arrears, half in cash and half in deferred
stock units that must be held for one year.

 

Board Meetings

 

$4,000 per in person meeting

 

$2,000 per telephonic meeting longer than 1 1/2 hours



--------------------------------------------------------------------------------

Committee Meetings (Chair and Members)

 

$2,000 per in person meeting ($2,500 for Chairs of Clinical Performance
Committee and Public Policy Committee/$1,500 for members of Clinical Performance
Committee and Public Policy Committee)

 

$2,000 per telephonic meeting longer than 1 hour ($2,500 for Chairs of Clinical
Performance Committee and Public Policy Committee/$1,500 for members of Clinical
Performance Committee and Public Policy Committee)

 

No committee meeting fees are earned for Compensation Committee or Nominating
and Governance Committee meetings held on regular Board meeting dates.

 

Committee meeting fees are earned for Audit Committee, Compliance Committee,
Clinical Performance Committee and Public Policy Committee meetings held on
regular Board meeting dates.

 

Additional Retainer - Lead Independent Director and primary Committee Chairs
(Audit, Compensation and Compliance)

 

$20,000 per year paid quarterly in arrears, half in cash and half in deferred
stock units that must be held for one year, for the Chair of the Audit Committee
and the Chair of the Compliance Committee.

 

$20,000 per year paid quarterly in arrears, half in cash and half in deferred
stock units that must be held for one year, for the Chair of the Compensation
Committee.

 

$20,000 per year paid quarterly in arrears, half in cash and half in deferred
stock units that must be held for one year, for the Lead Independent Director.
If the Lead Independent Director also serves as the Chair of a primary
Committee, the Lead Independent Director will receive a total additional
retainer of $20,000, unless the Committee determines otherwise.

 

Additional Options - Lead Independent Director and primary Committee Chairs
(Audit, Compensation and Compliance)

 

Each shall be granted options to purchase 4,000 shares of Company stock per year
of service in these roles, granted on, and priced as of the close of market on,
the date of the Company’s annual stockholder meeting, vesting 33 1/3% per year
beginning on the first anniversary of the grant date, expiring five years after
the grant date. Vesting continues so long as the Director continues to serve on
the Board (that is, does not require continued service as Lead Independent
Director or Committee Chair). If the Lead Independent Director also serves as
the Chair of a primary Committee, the Lead Independent Director will receive a
total additional option grant of 4,000 shares (not 8,000 shares), unless the
Committee determines otherwise.

 

2



--------------------------------------------------------------------------------

Additional Deferred Stock Units - Lead Independent Director and primary
Committee Chairs (Audit, Compensation and Compliance)

 

Each shall be granted 1,500 deferred stock units on the date of the Company’s
annual stockholder meeting that must be held for one year. If the Lead
Independent Director also serves as the Chair of a primary Committee, the Lead
Independent Director will receive a total deferred stock units grant of 1,500
shares (not 3,000 shares), unless the Committee determines otherwise.

 

3